DECISION
On April 26,2016, the Court sentenced the Defendant to the Montana State Prison for twenty-five (25) years, none suspended, for the offense of Count I: Incest, a Felony, in violation of §45-5-507, MCA. The Court granted credit for time served from June 11, 2015 to July 14, 2015, and from March 23, 2016 to April 26, 2016, for a total of sixty-eight (68) days. The Defendant was ordered to register as a Tier II, Moderate Risk to Reoffend Sexual Offender. The Defendant was ordered to have no contact with the victim. The Court ordered that the Defendant be ineligible for parole until he completed Phases I and II of the sex offender program at Montana State Prison; The Court further ordered that the Defendant have a parole restriction on the first half of his sentence. The Court ordered that Count II: Incest and Count III: Incest be dismissed.
*107Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Crossroads Correctional Center and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.